 



Exhibit 10.6
NONQUALIFIED DEFERRED COMPENSATION AGREEMENT
     This Deferred Compensation Agreement (the “Agreement”) is established and
effective between ARGO-TECH CORPORATION, a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and Frances S. St
Clair, a key employee and executive of the Company (the “Participant”), as of
the 28th day of December, 1995.
ARTICLE I
PURPOSE
     This Agreement is established for the purpose of providing deferred
compensation for a highly compensated management employee of the Company and is
intended to be unfunded within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the Internal Revenue Code of
1986, as amended.
ARTICLE II
TERMINATION OF SERVICE
     “Termination of Service” shall mean severance of Participant’s employment
with the Company for any reason including the Participant’s death.
ARTICLE III
EMPLOYMENT
     3.1 Employment. The Company currently employs the Participant in the
capacity of Vice President and Chief Financial Officer as of the date of this
Agreement and the Participant accepts the conditions of his employment as set
forth in this Agreement by entering into this Agreement.
     3.2 Rights. Neither the Participant nor any person entitled to receive
benefits under this Agreement shall have the right to anticipate, alienate,
sell, assign, transfer, pledge, or

 



--------------------------------------------------------------------------------



 



encumber the right to receive any such benefits, nor shall such benefits be
subject to the claims of the Participant’s creditors. The right to receive
payment of benefits under this Agreement is expressly nontransferable and
nonassignable. Any attempt to anticipate, alienate, sell, assign, transfer,
pledge, encumber, attach or garnish the right to receive benefits under this
Agreement shall be void ab initio.
     3.3 No Employment Agreement Created. No provision of this Agreement shall
affect any employment agreement between the Company and the Participant nor
shall conditions herein create specific employment rights to the Participant nor
limit the right of the Company to discharge the Participant or change the terms
and conditions of the Participant’s employment at any time. No provision of this
Agreement shall limit the Participant’s rights to voluntarily sever his
employment at any time.
ARTICLE IV
UNFUNDED OBLIGATION
               The Company’s obligation under this Agreement is an unsecured and
unfunded promise to pay benefits. The Company shall have no obligation to and
shall not set aside, earmark or entrust any fund or money with which to pay its
obligations under this Agreement. The Participant, his beneficiaries or any
successor-in-interest to him shall be and remain simply a general, unsecured
creditor of the Company in the same manner as any other creditor having a
general claim for matured and unpaid compensation.
ARTICLE V
BENEFITS
               Upon the Participant’s Termination of Service, the Company will
pay to the Participant an amount equal to the Company’s “Policy Interest” as
defined under the Collateral

2



--------------------------------------------------------------------------------



 



Assignment Split Dollar Insurance Agreement between the Company and the
Participant dated January 1, 1996. Such amount shall be payable in a lump sum
and shall be paid within 30 days following the Participant’s Termination of
Service.
ARTICLE VI
CONDITIONS FOR PAYMENT OF BENEFITS
[Intentionally Deleted]
ARTICLE VII
AMENDMENT OR TERMINATION OF THIS AGREEMENT
     This Agreement may be amended or terminated only by mutual agreement of the
Participant and the Company by a written instrument signed by the Participant
and the Company.
ARTICLE VIII
ERISA PROVISIONS
     8.1 Named Fiduciary and Plan Administrator. The named fiduciary and plan
administrator shall be The Argo-Tech Compensation Benefits Committee. As such,
the Argo-Tech Compensation Benefits Committee shall be responsible for the
management, control and administration of this Agreement. The Committee may
delegate to others certain aspects of its management and operation
responsibilities including the employment of advisors and the delegation of
duties to qualified individuals.
     8.2 Claims Procedure and Arbitration. In the event that benefits under this
Agreement are not paid to the Participant (or to his estate in the case of the
Participant’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Plan Administrator named
above within 60 days from the date payments are refused. The Plan Administrator
shall review the written claim and, if the claim is denied in whole or in

3



--------------------------------------------------------------------------------



 



part, shall provide, in writing, within 90 days of receipt of such claim,
specific reasons for such denial and reference to the provisions of the
Agreement upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed denied if the Plan
Administrator fails to take any action within the aforesaid 90 day period.
            If claimants desire a second review, they shall notify the Plan
Administrator in writing within 60 days of the first claim denials. Claimants
may review this Agreement or any documents relating thereto and submit any
written issues and comments they may feel appropriate. The Plan Administrator
shall then review the second claim and provide a written decision within 60 days
of receipt of such claim. This decision shall likewise state the specific
reasons for the decisions and shall include reference to specific provisions of
this Agreement upon which the decision is based.
            If claimants continue to dispute the benefit denial, then claimants
may submit the dispute to a Board of Arbitration for final arbitration. Said
Board shall consist of one member selected by the claimant, one member selected
by the Company and the third member selected by the first two members. The Board
shall operate under any generally recognized set of arbitration rules. The
parties hereto agree that they and their heirs, personal representatives,
successors and assigns shall be bound by the decision of such Board with respect
to any controversy properly submitted to it for determination.
     8.3 Applicability. This Article shall apply only to the extent this
Agreement is subject to ERISA.

4



--------------------------------------------------------------------------------



 



ARTICLE IX
MERGER OR REORGANIZATION OF THE CORPORATION
     The Company will not merge, consolidate, or reorganize its business
activities with any other company or organization unless and until the other
company or organization agrees to assume all obligations of the Company under
this Agreement.
ARTICLE X
MISCELLANEOUS
     10.1 Enforceability. This Agreement shall inure to the benefit of and be
enforceable by the executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.
     10.2 Notices. For all purposes of this Agreement, all communications
including without limitation notices, consents, requests or approvals, provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Participant at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
     10.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof as of the 28th day of
December, 1995, and that, upon execution, each has received a confirming copy.

              ARGO-TECH CORPORATION
 
       
/s/ Carol J. Forre
  By:   /s/ Paul R. Keen
 
       
(Witness)
  Its:   Vice President, General Counsel and Secretary
 
       
[illegible]
      /s/ Frances S. St. Clair       (Witness)   Frances S. St Clair

6